                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

UNITED STATES OF A MERIC A ,

v.                                                    Criminal Case No. l: 18-CR-457 (AJT)

BIJAN RAFTEKJAN

and

KAMIL EKIM ALPTEKJN,

Defendants.

                                       !ORDER


       Upon consideration of Defendant Rafiekian's Emergency Motion ror Leave to Remove

and Replace Sealed Exhibit D to Document No. 269 in Anticipation of Unsealing, any opposition

thereto, any reply in further support thereof, and the entire record herein, for good cause shown, it

is this 9th day of July, 2019 hereby

               ORDERED that the Motion is GRANTED; and it is further

               ORDERED that Scaled Exhibit D to Document No. 269 is removed and replaced

with the Revised document delivered to the Clerk's Office.

               SO ORDERED.




                                                        Antliofly J. Trcr:ga
                                                        Uniter! States-•lalf,,-ifl-111\:Jlt!lj�---­
                                                      The Honorable An o J. Trcnga
                                                      United States Dis 1ct Judge
